 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGraphic Arts International Union, Local 540 andCommercial Printing Company. Case 10-CD-267November 17, 1977DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Commercial Printing Company,herein called the Employer, alleging that GraphicArts International Union, Local 540, herein calledthe Respondent, had violated Section 8(b)(4)(D) ofthe Act by engaging in certain proscribed activitywith an object of forcing or requiring the Employerto assign certain work to its members rather than toemployees represented by Birmingham Typographi-cal Union, Local 104 of the International Typo-graphical Union, herein called the Intervenor.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that theEmployer, an Alabama corporation with an officeand plant located in Birmingham, Alabama, isengaged in commercial printing. During the pastyear, the Employer's gross revenues from its printingbusiness exceeded $500,000 and the Employer soldand shipped commercial printing products valued inexcess of $50,000 directly to customers locatedoutside the State of Alabama. Accordingly, we findthat the Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it willeffectuate the purposes of the Act to assert jurisdic-tion herein.II. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that GraphicsArts International Union, Local 540, and Birming-ham Typographical Union, Local 104 of the Interna-tional Typographical Union, are labor organizationswithin the meaning of Section 2(5). of the Act.233 NLRB No. 94III. THE DISPUTEA. The Work in DisputeThe disputed work involves all pasteup work forthe camera for the lithographic photographic processat the Employer's printing plant. Pasteup is theassembling and pasting into a single sheet ofmaterials including reproduction proofs, art work,and photostatic prints. This sheet is then photo-graphed and the negative is used to make aphotostatic plate for the lithographic press whichprints the final image.B. Background and Facts of the DisputeThe pasteup work at the Employer's plant is doneby six employees, five lithographers represented byRespondent, and an artist working in the artdepartment who is not represented by any union. Forapproximately 40 years, all pasteup, except thatperformed by the art department artist, has beendone by lithographers. By letter dated June 14, 1977,the Intervenor, which represents the Employer'stypographers, filed a grievance on behalf of amember-employee contending that, rather than beinglaid off, he should have been assigned to pasteupwork. In accordance with contractual procedures, thegrievance was presented to the joint standingcommittee which could not resolve it. The Employerthen suggested to a representative of Respondentthat the grievance be resolved by assigning thegrievant to pasteup. He replied that Respondentwould cancel its contract and call a strike if therewere any attempt to reassign the pasteup work to anemployee represented by another union.C. The Contentions of the PartiesThe Employer contends that pasteup work shouldbe assigned to the lithographers represented byRespondent based on contract provisions, skill, pastassignment, and efficiency. The Intervenor contendsthat the Employer has ignored its contractualobligation to assign pasteup work to it and has failedto carry the unresolved grievance to arbitration asrequired by its contract and that the issue is properfor deferral to contractual arbitration proceduresunder Collyer Insulated Wire, 192 NLRB 837 (1971).D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of the Act, itmust be satisfied that (1) there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated and(2) the parties have not agreed upon a method for thevoluntary adjustment of the dispute. Following the602 GRAPHIC ARTS INTL. UNION, LOCAL 540joint standing committee deadlock, the Employer'sgeneral manager called Respondent's representativeto suggest that the grievant be assigned to pasteup inorder to resolve the matter and the representativestated that Respondent would strike if any pasteupwork were reassigned to an employee represented byanother union. Based on the foregoing, we concludethat there is reasonable cause to believe that aviolation of Section 8(b)(4)(D) has occurred. There isno voluntary method of adjustment of the disputesince it is well established that grievance or arbitra-tion proceedings not involving all of the parties to thedispute do not constitute an adequate method ofadjustment within the meaning of Section 10(k).'E. Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various factors. We haveconsidered the following factors in making ourdetermination.i. Collective-bargaining agreementPrior to 1962, collective-bargaining agreementsbetween the Employer and Respondent's predecessorcontained express language giving the lithographersjurisdiction over pasteup work. That language,however, was omitted in contracts between 1962 and1976; it was reintroduced in the current contractwhich provides at section 1.2:The Company agrees that. ..it will not sign anycontract nor make any written agreement of anykind with any other Union relating to anyLithographic Production Work, and specificallyto any jobs or work covered by this Agreement,including any litho process of pasteup of copy forthe camera.On the other hand, since 1957, the multiemployercontract between the Intervenor and the PrintingIndustry of Birmingham, of which the Employer is amember, has defined the Intervenor's jurisdiction asincluding "paste-makeup with reproduction proofs"but has included the following exception for pasteupat the Employer's plant:It is recognized that some of the work processesutilizing reproduction proofs mentioned aboveare currently under contract by the LithographersUnion in Commercial Printing Company, as ofthe effective date of this contract. Without legaldifficulties, the employers will, as soon as practi-I Frankford Quaker Grocery Comnpany. Inc., 218 NLRB 310, 312 (1975),and cases cited therein at fn. 8.cal, make an honest effort to cause all such workto be done under composing room practicesunder the terms of this agreement.As these agreements arguably establish a contrac-tual basis for the claims of both Unions, we concludethat the contract provisions do not conclusively favorassignment to one Union over the other.2. Skills and efficiency of operationThe evidence shows that members of Respondenthave always performed the Employer's pasteup workand that pasteup requires many years of training anduse of precision layout equipment. It also shows that,because the lithographic printing process requirescontinual editing of materials from pasteup tocompletion of the plate, knowledge of camera workand other aspects of the lithographic process isdesirable. Assignment to the lithographers wouldallow the same employees to perform the entireprocess from pasteup to operation of the lithographicpresses, whereas employees represented by theIntervenor have never performed any of theselithographic functions. Based on the foregoing, wefind that the factors of skill, including experience,and efficiency of operation favor award to employeesrepresented by Respondent.3. Employer's assignmentThe Employer has assigned the work in dispute tothe lithographers represented by Respondent and itspredecessor for approximately 40 years and prefersthat it be performed by them; this factor favors anaward to those employees.ConclusionUpon the record as a whole, and after fullconsideration of all relevant factors, as noted above,we conclude that the lithographers represented bythe Respondent are entitled to the work in dispute.The present determination is limited to the particularcontroversy which gave rise to this proceeding. Inmaking this determination, we are awarding the workin question to employees who are represented byGraphic Arts International Union, Local 540, butnot to that Union or its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Board603 604 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhereby makes the following Determination of Dis- perform the pasteup work for the camera for thepute: lithographic photographic process at CommercialEmployees who are represented by Graphic Arts Printing Company.International Union, Local 540, are entitled to